DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by James Hayne on February 9, 2021.

The application has been amended as follows: 
1.    (Currently Amended) A gas sensor element comprising: 
an element main body including: 
at least one sensor section, the at least one sensor section including a solid electrolyte body and a pair of electrodes disposed on opposite surfaces of the solid electrolyte body, and 
a heater, the heater being a heating element that generates heat when energized and heats the at least one sensor section; and 
a porous protective layer covering the at least one sensor section and integrated with the element main body, 
the porous protective layer including: 
a first protective layer including a carrier composed mainly of a white ceramic and a noble metal catalyst supported on the carrier, and 
2 on the outermost surface of the second protective layer is one or less; 
wherein the second protective layer has a thickness equal to or less than one-half the thickness of the first protective layer; 
wherein the second protective layer has a thickness equal to or larger than 1 µm; 
wherein the porous protective layer further includes a third protective layer disposed inward of the first protective layer, the third protective layer having a thickness smaller than the thickness of the first protective layer and larger than the thickness of the second protective layer, the third protective layer composed mainly of a white ceramic, the third protective layer being: (i) a layer supporting no noble metal catalyst, or (ii) a layer which supports a noble metal catalyst, in which the amount of the noble metal catalyst supported thereon is less than the amount of the noble metal catalyst in the first protective layer, and in which an average number of particles of the noble metal 2 on an outermost surface of the third protective layer is one or less; and 
wherein an average pore diameter of the third protective layer is larger than an average pore diameter of the first protective layer.
4.    (Currently Amended) The gas sensor element according to claim [[2]]1, wherein the first protective layer, the second protective layer, and the third protective layer are composed mainly of the same white ceramic.
6.    (Currently Amended) The gas sensor element according to claim 1, wherein each of the white ceramic[[s in]] of the first protective layer, the white ceramic of the second protective layer, and the white ceramic of the third protective layer [[are]]is 
REASONS FOR ALLOWANCE
Claims 1, 3-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus and method of using the apparatus as instantly claimed.  The limitation “the second protective layer having a thickness smaller than a thickness of the first protective layer; wherein the second protective layer has a thickness equal to or less than one-half the thickness of the first protective layer; wherein the second protective layer has a thickness equal to or larger than 1 µm; wherein the third protective layer having a thickness smaller than the thickness of the first protective layer 
The pertinent art, Otsuka (U.S. Patent Pub. 2013/0104625), teaches on top of the electrode 110C, there are an inner porous layer 21C and an outer porous layer 23C, IN is greater than the greatest pore diameter CDIF in the diffusion resistor 115C, but the Applicant made a convincing argument that the third protection layer (i.e., the inner porous layer 21C) is outward of the first protective layer (i.e., the porous diffusion layer 115), but not inward as claimed.  The pertinent art, Sakuma (U.S. Patent Pub. 2015/0075254), teaches a coating layer 39 (Fig. 4) composed of a lower layer 111 which is in close contact with an outer surface of the gas sensor element 7, and an upper layer 113 which covers the entire surface of the first protection layer 111 (Fig. 4).  The lower layer 111 has an average pore diameter of 10 µm to 30 µm ([0086] lines 1, 5-6), while the upper layer 113 has an average pore diameter of 0.05 µm to 10 µm ([0086] lines 6, 10-11).  But it would not have been obvious to modify Matsumoto to have the average pore diameter of the third protective layer larger than the average pore diameter of the first protective layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                  

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795